Citation Nr: 0915863	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted for the 
claim of entitlement to service connection for disability of 
the left lower extremity, now claimed as left hip, left leg, 
left knee, left calf, left ankle, and left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the Veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for disability of the left lower extremity.

The Board notes that in the Veteran's June 2006 notice of 
disagreement, he raised the issue of hemorrhoids as secondary 
to his service connected abdomen wound.  Also, in his August 
2008 statements, he raised the issues of service connection 
for diabetes as a result of Agent Orange exposure, and 
neuropathy as secondary to diabetes.  These issues are 
referred to the RO for further development and adjudication.

As a final preliminary matter, the Board notes that, in 2006, 
the Veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal.  In a 
March 2009 informal hearing presentation, the Veteran's 
representative included a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 1997 rating decision, the RO denied the 
Veteran's claim for service connection for disability of the 
left lower extremity; although notified of the denial, the 
Veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the June 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for disability of the left lower 
extremity, or raises a reasonable possibility of 
substantiating the claim for service connection for 
disability of the left lower extremity.


CONCLUSIONS OF LAW

1.  The June 1997 RO rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
disability of the left lower extremity, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2008).

2.  As evidence received since the RO's June 1997 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for disability of the 
left lower extremity are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for disability of the left lower extremity 
was received in February 2006.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the Veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claims file was reviewed and a statement of 
the case (SOC) was issued in August 2006.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in July 
2006. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the RO is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the March 2006 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran was provided with a VA medical examination in March 
1997 to assess the current nature and etiology of his claimed 
disability of the left lower extremity.  

The Veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

In January 1997, the Veteran filed a claim for service 
connection for disability of the left lower extremity.  The 
Veteran further asserted that his disability of the left 
lower extremity is related to his shrapnel wound incurred in 
service and service connected abdomen disability.

In a June 1997 rating decision, the RO denied the Veteran's 
claim.  It was noted that the VA physician who examined the 
Veteran determined that the evidence did not show that 
disability of the left lower extremity is related to the 
service-connected condition of fragment wound, abdomen, with 
small bowel perforation, nor was there any evidence of this 
disability during military service.

Although notified of the June 1997 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for disability of the left lower extremity in 
February 2006.  This appeal arises from the RO's June 2006 
denial to reopen the Veteran's claim for service connection 
for disability of the left lower extremity.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the June 1997 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the June 1997 denial 
includes VA progress reports and diagnostic records dated 
from December 2005 to January 2006, and March 2006.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for disability 
of the left lower extremity.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1997 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In June 1997, the claim for 
service connection for disability of the left lower extremity 
was denied as there was no evidence that the disability of 
the left lower extremity was in any way related to the 
residuals of the shell fragment wound of the abdomen with 
small bowel perforation, nor was there evidence of the left 
lower extremity disability in service.   The evidence added 
to the record since June 1997, including VA outpatient 
treatment records, and reports of physical examination in 
February 2006, clearly do not include competent evidence even 
suggesting that the Veteran's disability of his left lower 
extremity is related to any event, injury, or disease in 
service, which was the basis for the prior determination.

The multiple statements from the Veteran reflect his 
continued assertion that his disability of the left lower 
extremity is related to his service-connected condition of 
fragment wound, abdomen, with small bowel perforation.  Aside 
from the fact that the Veteran's assertions are, essentially, 
cumulative of such other assertions as was previously of 
record, the Board emphasizes that, as the Veteran is a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, he is not 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matters-
such as the etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turn on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for disability of the left lower extremity has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the June 1997 denial of the claim for 
service connection for disability of the left lower extremity 
remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received to reopen 
a claim for entitlement to service connection for disability 
of the left lower extremity, the claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


